In an action to recover a real estate brokerage commission, defendant appeals from a judgment of the Supreme Court, Nassau County (Harwood, J.), entered June 14, 1983, upon a jury verdict, awarding plaintiff the principal sum of $61,250.
Judgment affirmed, with costs.
We have reviewed the record and conclude that the arguments raised by defendant do not warrant our disturbance of the jury’s verdict, which was not against the weight of the evidence. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.